619 F.2d 587
80-1 USTC  P 13,351
ESTATE of Ernest R. ANDERSON, Deceased.Lawrence E. ANDERSON and Richard C. Anderson,Co-Administrators, Petitioners-Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 78-1212.
United States Court of Appeals,Sixth Circuit.
April 15, 1980.

1
Thomas P. Casey, Casey, Cavanaugh & O'Neill, Troy, Mich., for petitioners-appellants.


2
M. Carr Ferguson, Asst. Atty. Gen., Gilbert E. Andrews, Michael L. Paup, David I. Pincus, Helen A. Buckley, Tax Div., U. S. Dept. of Justice, Washington, D. C., Stuart E. Seigel, Chief Counsel, Internal Revenue Service, Washington, D. C., for respondent-appellee.


3
Before ENGEL and BOYCE F. MARTIN, Jr., Circuit Judges, and FEIKENS,* District Judge.

ORDER

4
Taxpayers appeal a decision of the United States Tax Court entered on January 17, 1978, upholding the Commissioner's assessment of a deficiency of $35,483.17 in federal estate tax against the estate of the decedent Ernest R. Anderson.  The Commissioner claimed certain stock of the Anderson Music Company should be included in the gross estate of the decedent at its value at the time of Anderson's death; appellants assert the stock was more properly valued at $650 per share, the sum established in a purchase agreement dated January 29, 1965, between the trustee of a revocable trust, which the decedent established on December 1, 1964, and the two sons of the decedent and an employee of Anderson Music Company.


5
After a rehearing, the Tax Court, in an opinion by Judge Theodore Tannenwald, Jr., dated July 26, 1977, P-H Memo TC, P 77-237, held the evidence established that the revocation of the inter vivos trust terminated the February 1, 1965 buy/sell agreement.  Therefore, the agreement was not in effect at the decedent's death and the stock was properly valued at its fair market value on the date of the decedent's death.


6
Upon a careful review, the court is not persuaded that any Michigan law which the appellants cite compels a different result.  Accordingly, for the reasons set forth by the Tax Court in its second opinion, filed July 26, 1977,


7
IT IS ORDERED that the decision of the Tax Court be and it is hereby affirmed.



*
 Honorable John Feikens, Chief Judge, United States District Court for the Eastern District of Michigan, sitting by designation